Arterburn, J.*
This is a companion case of Gertrude Baniszewski, alias Gertrude Wright, Appellant v. State of *11Indiana, Appellee, No. 31042, decision dated September 1, 1970, 256 Ind. 1, 261 N. E. 2d 359.
The questions that arise on this appeal are similar in nature and arise under the same factual situations as recited in the above case.
This appellant also asked for a change of venue because of the excitement, prejudice, and publicity in connection with the trial of her case. This motion was denied. The appellant, Paúla Baniszewski, also asked for the suppression of evidence because a written statement was taken from her by police officers without properly informing her of her constitutional rights under the case of Escobedo v. Illinois (1964), 378 U. S. 478, 84 S. Ct. 1758, 12 L. Ed. 2d 977. In addition the appellant asked for a separate trial, which was denied. In her case her brother, John Stephen Baniszewski gave a written statement implicating her and did not take the stand for cross-examination.
On the authority of Gertrude Baniszewski, alias Gertrude Wright, Appellant v. State of Indiana, Appellee, cited above, and for the reasons stated therein, the judgment of the trial court is reversed, with directions to grant a new trial.
Hunter, C.J. and DeBruler, J., concur; Jackson, J., concurs in result. Givan, J., not participating.
Note.—Reported in 261 N. E. 2d 363.

 This case was distributed to the writer of this opinion on July 16, 1970.